213 F.2d 544
Wilma P. STRICKLANDv.Gilda GRAY, whose True Name is Maryanna Michalska, andColumbia Pictures Corporation.
No. 4923.
United States Court of Appeals, Tenth Circuit.
May 26, 1954.

Appeal from the United States District Court for the District of Colorado.
Before PHILLIPS Chief Judge, and BRATTON and HUXMAN, Circuit Judges.
PER CURIAM.


1
Docketed and dismissed on motion of appellees, for failure of appellant diligently to prosecute.


2
No appearance for appellant.


3
Hodges, Silverstein, Hodges & Harrington, Denver, Colo., and David H. Morris, Colorado Springs, Colo., for appellees.